United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 02-1895
                                 ___________

JEFF EDDINGS; SUSAN EDDINGS,            *
                                        *
             Plaintiffs - Appellants,   *
                                        *
       v.                               *
                                        *
CITY OF HOT SPRINGS,                    *
ARKANSAS; KENT MEYERS, City             *
Manager, In His Official and Individual *
Capacity; DEBBIE MAXWELL, In Her *             Appeal from the United States
Official and Individual Capacity; GARY *       District Court for the Western
ASHCRAFT, Individually and as Chief *          District of Arkansas.
of the Hot Springs Police Department; *
HOT SPRINGS POLICE                      *
DEPARTMENT; STEVE HILL,                 *
Individually and In His Official        *
Capacity; WILLIE MCCOY, In His          *
Official and Individual Capacity; MIKE *
INGRAM, In His Official and Individual *
Capacity; ALAN STORY, In His            *
Official and Individual Capacity; BILL *
GAUT, In His Official and Individual *
Capacity; WALT EVERTON, In His          *
Official and Individual Capacity,       *
                                        *
             Defendants - Appellees.    *

                                 ___________

                         Submitted: November 6, 2002
                            Filed: March 12, 2003
                                   ___________

Before MCMILLIAN, MURPHY, and MELLOY, Circuit Judges.
                          ___________

MELLOY, Circuit Judge.

       Mr. Jeff Eddings, a former Hot Springs, Arkansas police officer, and his wife,
Mrs. Susan Eddings, an exotic dancer, appeal the district court's1 adverse grant of
summary judgment on their 42 U.S.C. § 1983 claims. The Eddings' claims were
based on events surrounding the termination of Mr. Eddings from his position as a
Hot Springs police officer. He alleged substantive and procedural due process and
equal protection violations under the Fifth and Fourteenth Amendments to the United
States Constitution. He also articulated defamation and other state tort claims based
on alleged public statements by the defendants.

      Mrs. Eddings alleged violation of her First Amendment rights based on the
defendants' conduct, which she believed to have been motivated by a desire to chill
her exotic dancing. Together, the Eddings alleged conspiracy claims under 42 U.S.C.
§ 1985 based on the belief that defendants had conspired to interfere with Mrs.
Eddings' exotic dancing by (1) visiting retribution upon Mr. Eddings employment,
and (2) directly acting to hinder Mrs. Eddings' ability to earn income as a dancer. We
affirm the district court's grant of summary judgment.2


      1
      The Honorable Robert T. Dawson, United States District Judge for the
Western District of Arkansas.
      2
       In their brief on appeal, Mr. and Mrs. Eddings did not assert any grounds to
reverse the district court's grant of summary judgment on their § 1985 conspiracy
claim or their § 1983 substantive due process or equal protection claims. They did
identify these claims in the "Summary of the Argument" section of their brief by

                                          2
                                          I

      The City of Hot Springs hired Mr. Eddings as a police officer in March of
1997. He completed his training and graduated from probationary status in March of
1998. The terms of his employment were set forth in an employee handbook, the Hot
Springs Police Department Policy and Procedures Manual (the "Manual"). The
Manual provided a review procedure for use by employees following their receipt of
adverse employment decisions. The Manual did not state that employees could only
be terminated for cause.

       In August of 1999, Mrs. Eddings began working as an exotic dancer at a
nightclub in Hot Springs, the "Playmates Club". Mrs. Eddings testified in her
deposition that her husband's co-workers, Hot Springs police officers, would frequent
the club and stand by the door while she performed. She stated that police presence
at the club and customer knowledge of her marriage to a police officer chilled her
ability to sell dances and drinks, thereby reducing her income. She also stated that
police officers occasionally would follow her as she traveled home from work. Mrs.
Eddings eventually quit her job at the Playmates Club and began commuting to
Memphis, Tennessee, where she resumed work as an exotic dancer.

     On April 5, 2001, the Hot Springs Police Department Internal Affairs Board
("IAB")3 began an investigation regarding Mr. Eddings at the request of Police Chief
Gary Ashcraft. The investigation followed Mr. Eddings' admission to a supervisor

claiming without explanation that the district court had erred in its grant of summary
judgment on these topics. Because they did not actually present grounds for reversal,
we deem the Eddings to have waived these claims on appeal. Harris v. Folk
Construction Co., 138 F.3d 365, 367 n.1 (8th Cir. 1998).
      3
      Defendants Willie McCoy, Mike Ingram, Alan Story, Bill Gaut, and Walt
Everton were the members of the Internal Affairs Board.

                                          3
that he had used a gaming device in a Hot Springs nightclub. The IAB concluded that
Mr. Eddings had engaged in an illegal gambling activity in violation of A.C.A. § 5-
66-106 and in violation of multiple written policies of the Hot Springs Police
Department. The IAB concluded that the gambling activity involved not only the use
of a gaming device, but the receipt of a cash prize from a bartender at the nightclub.
This activity occurred during a time when the Hot Springs Police Department was
actively investigating the use of gaming devices at nightclubs throughout Hot
Springs. The IAB recommended to Chief Ashcraft that Mr. Eddings' employment be
terminated. On May 15, 2001, Chief Ashcraft met with Mr. Eddings and presented
him with a written notice of termination. In addition to citation of the gambling
incident, Mr. Eddings' written notice of termination cited dishonesty in his dealings
with the IAB based on the results of a polygraph test administered during the
investigation.

       Although not referenced in the written notice as a basis for termination, Mr.
Eddings had been the subject of an earlier IAB investigation. This earlier IAB
investigation was based on allegations that he had informed Hot Springs nightclubs
of impending raids. During his deposition in the present case, Mr. Eddings admitted
that, on one occasion, after he received a tip from a fellow officer suggesting that a
task force might raid Hot Springs nightclubs, he advised his wife to stay home from
work. On that night, Mrs. Eddings stayed home from work, the Playmates Club was
raided, and other dancers were arrested. These other dancers were released without
being charged.

      Following termination, Mr. Eddings appealed his termination to the Civil
Service Commission. Before the Civil Service Commission, he was afforded the
opportunity to present witnesses, and his attorneys were permitted the opportunity to
cross examine witnesses. The Civil Service Commission upheld Mr. Eddings'
termination. Mr. Eddings did not appeal the Civil Service Commission's decision in
the Arkansas circuit court as permitted under A.C.A. § 14-51-308(e)(1)(A).

                                          4
       Mr. and Mrs. Eddings brought numerous claims under 42 U.S.C. § 1983 based
on alleged violations of their constitutional rights. However, the only § 1983 claims
advanced in their appeal brief are Fourteenth Amendment due process claims that
alleged a protected property interest and liberty interest in Mr. Eddings' employment
and reputation, respectively, and a First Amendment claim that alleged interference
with Mrs. Eddings' free expression. We deem their remaining § 1983 claims as well
as their conspiracy claims under § 1985 to be waived. See Note 2, supra. We address
the appealed federal claims in turn below.

       The Eddings' also raised numerous claims under Arkansas law. After granting
the defendants' motion for summary judgment on the federal claims, the district court
declined to retain jurisdiction over the state law claims. See 28 U.S.C. §1367(c)(3).
Finding no abuse of discretion in the district court's election to decline the retention
of jurisdiction, we need not address any of the state law claims.

                                          II.

       Summary judgment is appropriate where "the pleadings, depositions, answers
to interrogatories, and admissions on file, together with the affidavits, if any, show
that there is no genuine issue as to any material fact and that the moving party is
entitled to judgment as a matter of law." Fed. R. Civ. P. 56(c). We review the district
court's grant of summary judgment de novo viewing the record in a light most
favorable to the non-moving party and giving the non-moving party the benefit of all
reasonable inferences supported by the record. ACT, Inc., v. Sylvan Learning Sys.,
Inc., 296 F.3d 657, 661-62 (8th Cir. 2002) (standard of review).




                                           5
                                         III.

       Mr. Eddings alleged that he enjoyed a protected property interest in continued
employment and a protected liberty interest in his good name and reputation. He
further alleged that the defendants were state actors who violated his Fourteenth
Amendment procedural due process rights by depriving him of these protected
interests without a pre-termination hearing or a name-clearing hearing. The district
court determined that Mr. Eddings had no protected interest in continued employment
and that he failed to identify evidence of defamation or damage to his reputation. We
agree.

      To determine whether an employee enjoys a protected property interest in
continued employment, we look to state law. Bishop v. Wood, 426 U.S. 341, 344-45
(1976); Thompson v. Adams, 268 F.3d 609, 611 (8th Cir. 2001). In Arkansas,
employment is "at-will" unless the employment is for a fixed term or unless an
employee handbook contains "an express provision against termination except for
cause . . . ." Gladden v. Arkansas Children's Hospital, 728 S.W.2d 501, 505 (Ark.
1987) (emphasis in original). Mr. Eddings' employment was not for a fixed term, and
the Hot Springs Police Department Policy and Procedures Manual contained no cause
requirement for termination.

       The Manual did provide, "an absolute right to due process prior to the
imposition of a disciplinary action." However, such a provision is not sufficient to
change the at-will status of an employee under Arkansas law. Applying Arkansas
law, we have repeatedly held that a handbook which provides a review procedure
does not give rise to an expectation of continued employment, but rather only
supports an expectation of a right to participate in the review procedure. Thompson,
268 F.3d at 612-13 (8th Cir. 2001); Hogue v. Clinton, 791 F.2d 1318, 1324-25 (8th
Cir. 1986) (stating that a handbook that provides for a review procedure, "creates only
an expectancy of review, not of continued employment; the procedures outlined place

                                          6
no significant substantive restrictions on the decision-making. . . . We do not see,
then how [the employee] could have harbored anything more than a unilateral
expectation of continued employment, insufficient to entitle him to due process
protection.") (citation omitted). Because Mr. Eddings was an employee at will, he
enjoyed no protected interest in continued employment and summary judgment was
appropriate as to his deprivation of property interest procedural due process claim.

       Mr. Eddings did enjoy a protected liberty interest in his "good name,
reputation, honor, or integrity," Mascho v. Gee, 24 F.3d 1037, 1039 (8th Cir. 1994)
(citing Board of Regents v. Roth, 408 U.S. 564, 573 (1972)), but he failed to present
evidence tending to demonstrate that public officials had made untrue and
stigmatizing statements about him to the public. When asked about the basis of his
procedural due process claim for deprivation of a protected liberty interest, Mr.
Eddings made vague reference to newspaper articles about his termination and
speculated that Chief Ashcraft must have leaked information to the press. However,
Mr. Eddings could not produce or specifically identify the allegedly damaging
articles. Further, he provided no evidence to support his allegation that Chief
Ashcraft had made statements to the public concerning the termination.

       To state a procedural due process claim against a state employer for deprivation
of a protected liberty interest in a public employee's reputation, it is necessary to
show defamation by a state actor during the course of termination. Mascho, 24 F.3d
at 1039. Because Mr. Eddings failed to identify evidence that would generate
genuine questions of fact concerning the existence of defamatory statements or the
source of any such statements, summary judgment was appropriate. Fed. R. Civ. Pro.
56(e) ("When a motion for summary judgment is made and supported as provided in
this rule, an adverse party may not rest upon the mere allegations or denials of the
adverse party's pleading, but the adverse party's response, by affidavits or as
otherwise provided in this rule, must set forth specific facts showing there is a
genuine issue for trial.").

                                          7
                                           IV.

       In the final claim, Mrs. Eddings alleged infringement of her First Amendment
rights through a chilling police presence at the Playmates Club and through the
retaliatory termination of Mr. Eddings.4 In essence the First Amendment claim
presented two theories of infringement. First, Mrs. Eddings asserted that police
presence negatively impacted her working conditions to such an extent that she was
effectively starved of income and forced to quit dancing. Second, Mrs. Eddings
asserted that by visiting retribution upon Mr. Eddings' employment, the defendants
sought to chill Mrs. Eddings' free expression by removing income from her home.
The district court determined that Mrs. Eddings lacked standing to bring a First
Amendment claim. We agree.

         Standing requires, at a minimum, that the plaintiff allege (1) injury in fact; (2)
causation; and (3) redressability. Lujan v. Defenders of Wildlife, 504 U.S. 555, 560
(1992). Injury in fact is "an invasion of a legally protected interest which is (a)
concrete and particularized, and (b) actual or imminent, not conjectural or
hypothetical." Id. (internal citations and quotations omitted). Causation requires that
the injury be "fairly . . . trace[able] to the challenged action of the defendant, and not
. . . th[e] result [of] the independent action of some third party not before the court."
Id. (internal citations and quotations omitted). As the non-moving party facing a
summary judgment motion, it was Mrs. Eddings' burden to present some evidence to
establish a genuine question of fact on the standing issues of injury and causation.
Fed. R. Civ. Pro. 56(e). Because the only injuries alleged were conjectural or
hypothetical and were not fairly traceable to defendants, she failed to meet this
burden.

      4
        It appears that the Eddings may have intended to bring a First Amendment
claim on behalf of Mr. Eddings as well as Mrs. Eddings. To the extent any such
claim was raised and not addressed, a grant of summary judgment is proper based on
fact that Mrs. Eddings was the only plaintiff to identify potentially protectable speech.

                                            8
      As an initial matter, we agree with the district court that Mrs. Eddings provided
no evidence of any actual or inhibitory effect on her freedom of speech. Thompson,
268 F.3d at 614 (holding that a plaintiff lacked standing due to the absence of injury
where the plaintiff failed to offer evidence of any actual or potential inhibitory effect
on her speech). To the extent Mrs. Eddings alleged that decreased income and an
unpleasant working environment starved her of income and prevented her from
working as an exotic dancer, she presented no evidence to particularly describe
changes in her income and the record shows that she worked continuously except for
a short period of time after she voluntarily left Playmates and before she resumed
work in Memphis. As such her alleged injuries in this case are only conjectural or
hypothetical.

       Even if Mrs. Eddings allegations of having been "starved out" of her profession
had been supported by some evidence, her claim would still fail due to the absence
of fairly traceable causation. She alleged that police presence at the Playmates Club
was responsible for a precipitous drop in her income because, as customers learned
that she was married to a police officer, it became increasingly difficult for her to
dance and earn her commissions by selling drinks and dances. However, her own
deposition testimony revealed that other dancers – and not police officers – had
informed customers of her marriage to a police officer.

       Finally, she described only abstract reasons to explain how police actions in
this case infringed her First Amendment Rights. The following excerpt from her
deposition illustrates the attenuated nature of her claim:

      Q:     What did any of the Defendants in this lawsuit do to you, Mrs.
             Eddings, other than what they may have done to your husband?
             I want to know what they did to you?

      R:     As far as me personally, the only experiences that I had is being
             followed quite frequently, police officers coming into the club

                                           9
             and standing there, leaving after I left the stage. But other than
             that, I don't – they did not do anything to me, personally. It was
             always subsequently to affect my husband, which would affect
             my job. Dep. at 14.

       Given her failure to identify a particularized rather than hypothetical injury and
her failure to provide evidence that could demonstrate injuries fairly traceable to the
defendants' actions, the district court properly held that Mrs. Eddings lacked standing
to bring a first amendment claim. Thompson, 268 F.3d at 614 (8th Cir. 2001).

      The district court is affirmed.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT




                                           10